DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-11, 13, 16-19, and 22-30 are allowed.
The following is a statement of reasons for allowable subject matter:
As to claim 1, none of the prior art found by the Examiner discloses the claimed aspects of: 
1. (Currently Amended) A touch sensor for a display device, the touch sensor comprising: a sensing area having a closed shape and including a plurality of sections, and a non- sensing area at least partially surrounding the sensing area; first touch electrodes disposed in the sensing area; and second touch electrodes disposed in the sensing area, wherein the first touch electrodes comprise first groups of first sub-touch electrodes, and first sub-touch electrodes of at least some of the first groups are spaced at a first substantially equal distance from a center of the closed shape, wherein the second touch electrodes comprise second groups of second sub-touch electrodes, and second sub-touch electrodes of at least some of the second groups are spaced at a second substantially equal distance from the center of the closed shape, wherein at least some of the first groups of first sub-touch electrodes form a first ring, and at least some of the second groups of second sub-touch electrodes form a second ring, wherein the second sub-touch electrodes of the second groups are disposed in the sections, at least some of the second sub-touch electrodes of the second ring adjacent to a boundary between the sections are integral with each other, and other ones of the second sub-touch electrodes of the second ring spaced at a third substantially equal distance along the second ring from the boundary between the sections are coupled to a first signal line.

As to claim 13, none of the prior art found by the Examiner discloses the claimed aspects of:  
A touch sensor for a display device, the touch sensor comprising: a sensing area having a closed curve shape and a non-sensing area at least partially surrounding the sensing area: a first touch electrode disposed in the sensing area; and a second touch electrode disposed in the sensing area, 
wherein the first touch electrode comprises a plurality of first sub-touch electrodes in the form of first generally concentric circles, and each of the first sub-touch electrodes includes a plurality of first touch patterns, wherein the second touch electrode comprises a plurality of second sub-touch electrodes in the form of second generally concentric circles corresponding to and concentric with the first concentric circles, and each of the second sub-touch electrodes includes a plurality of second touch patterns, wherein the second touch patterns of at least one of the second sub-touch electrodes comprises touch pattern pairs each arranged on both sides of one of the first touch patterns of a corresponding one of the first sub-touch electrodes, wherein the first sub-touch electrodes comprise 1-1-th to 1-3-th sub-touch electrodes, wherein the 1-1-th sub-touch electrode includes a plurality of 1-1-th touch patterns electrically 
wherein the second touch patterns of the 2-3-th sub-touch electrode includes a plurality of third touch pattern pairs, and each of the third touch pattern pairs of the 2-3-th sub-touch electrode is arranged on both sides of a corresponding one of the 1-3-th touch patterns.

As to claim 19, none of the prior art found by the Examiner discloses the claimed aspects of:  
…
  the second touch patterns of the 2-1-th sub-touch electrode includes a plurality of touch pattern pairs, and each of the touch pattern pairs of the 2-1-th sub-touch electrode is arranged on both sides of a corresponding one of the 1-1-th touch patterns, 
the second touch patterns of the 2-2-th sub-touch electrode includes a plurality of touch pattern pairs, and each of the touch pattern pairs of the 2-2-th sub-touch electrode is arranged on both sides of a corresponding one of the 1-2-th touch patterns, and 
the second touch patterns of the 2-3-th sub-touch electrode includes a plurality of touch pattern pairs, and each of the touch pattern pairs of the 2-3-th sub-touch electrode is arranged on both sides of a corresponding one of the 1-3-th touch patterns.

in the 2-2-th touch electrode column, the 2-1-th sub-touch electrode and the 2-3-th sub- touch electrode are coupled to a 2-3-th signal line, and the 2-2-th sub-touch electrode and the 2-4-th sub-touch electrode are coupled to a 2-4-th signal line; 
in the 2-3-th touch electrode column, the 2-1-th sub-touch electrode and the 2-3-th sub- touch electrode are coupled to a 2-5-th signal line, and the 2-2-th sub-touch electrode and the 2-4-th sub-touch electrode are coupled to a 2-6-th signal line; and 
in the 2-4-th touch electrode column, the 2-1-th sub-touch electrode and the 2-3-th sub- touch electrode are coupled to a 2-7-th signal line, and the 2-2-th sub-touch electrode and the 2- 4-th sub-touch electrode are coupled to a 2-8-th signal line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
03/18/2022